Name: Commission Implementing Regulation (EU) NoÃ 929/2013 of 26Ã September 2013 amending Annex VIII to Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  cooperation policy;  agricultural policy;  economic geography;  farming systems
 Date Published: nan

 27.9.2013 EN Official Journal of the European Union L 255/5 COMMISSION IMPLEMENTING REGULATION (EU) No 929/2013 of 26 September 2013 amending Annex VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for the farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular the second subparagraph of Article 40(1) and Article 57a(7) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 40(1) of Regulation (EC) No 73/2009 the total value of all allocated payment entitlements and of the ceilings fixed in accordance with Articles 51(2) and 69(3) of that Regulation, or, for 2009, in accordance with Article 64(2) of Regulation (EC) No 1782/2003, shall not be higher than the respective national ceiling determined in Annex VIII to Regulation (EC) No 73/2009. (2) Pursuant to the second subparagraph of Article 40(1) of Regulation (EC) No 73/2009 the national ceilings for claim year 2013 as referred to in Article 40(1) of Regulation (EC) No 73/2009 for Greece, Spain, Luxembourg, Malta and the United Kingdom were adapted by Commission Implementing Regulation (EU) No 287/2013 (2) following these Member States notifications of their intention to provide support to vine-growers for 2014 by allocating payment entitlements in accordance with Article 103o of Council Regulation (EC) No 1234/2007 (3). Amongst the Member States concerned, Luxembourg and Malta notified their intention to continue transferring the whole amount of their budget for the support programmes in the wine sector as set in Annex Xb to Regulation (EC) No 1234/2007. However, the fact that the amount had slightly increased for financial year 2014 compared to that available for financial year 2013 for these two Member States was not taken into account when adapting the national ceilings for direct payments for claim year 2013. The respective national ceilings as referred to in Article 40(1) of Regulation (EC) No 73/2009 should therefore be adapted accordingly. (3) In accordance with Article 103n of Regulation (EC) No 1234/2007, Spain, Luxembourg, Malta and the United Kingdom notified the Commission of their intention to definitively transfer part or all of the amount available for the support programmes referred to in Annex Xb to Regulation (EC) No 1234/2007 in order to increase their national ceilings for direct payments referred to in Article 40 of Regulation (EC) No 73/2009 for claim years 2014 and onwards. The respective national ceilings as referred to in Article 40(1) of Regulation (EC) No 73/2009 should therefore be adapted accordingly. (4) In accordance with Article 57a(9) of Regulation (EC) No 73/2009, Croatia has notified the Commission of the area of land which has been de-mined and declared by farmers in the aid applications submitted in respect of claim year 2013 and returned to use for agricultural activities between 1 January 2005 and 31 December 2012. This notification also included the distribution of land between the hectares of grassland and pastures and the other eligible hectares, as well as the information on the budgetary envelopes corresponding to each category of de-mined land: EUR 46 000 for grassland and pastures and EUR 6 646 000 for the other eligible hectares. On the basis of the schedule of increments referred to in Article 121 of Regulation (EC) No 73/2009, and in accordance with Article 57a(7) of that Regulation, the respective national ceilings as referred to in Article 40(1) of Regulation (EC) No 73/2009 should therefore be adapted accordingly. (5) Annex VIII to Regulation (EC) No 73/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EC) No 73/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Commission Implementing Regulation (EU) No 287/2013 of 22 March 2013 amending Annexes IV and VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy (OJ L 86, 26.3.2013, p. 12). (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). ANNEX Annex VIII to Regulation (EC) No 73/2009 is replaced by the following: ANNEX VIII National ceilings referred to in Article 40 Table 1 (thousand EUR) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Belgium 614 179 611 817 611 817 614 855 614 855 614 855 614 855 614 855 Denmark 1 030 478 1 031 321 1 031 321 1 049 002 1 049 002 1 049 002 1 049 002 1 049 002 Germany 5 770 254 5 771 981 5 771 994 5 852 938 5 852 938 5 852 938 5 852 938 5 852 938 Greece 2 380 713 2 228 588 2 231 798 2 233 227 2 233 227 2 217 227 2 217 227 2 217 227 Spain 4 858 043 5 119 045 5 125 032 5 304 642 5 304 642 5 304 642 5 304 642 5 304 642 France 8 407 555 8 423 196 8 425 326 8 527 494 8 527 494 8 527 494 8 527 494 8 527 494 Ireland 1 342 268 1 340 521 1 340 521 1 340 869 1 340 869 1 340 869 1 340 869 1 340 869 Italy 4 143 175 4 210 875 4 234 364 4 379 985 4 379 985 4 379 985 4 379 985 4 379 985 Luxembourg 37 518 37 569 37 679 37 671 37 672 37 672 37 672 37 672 Netherlands 853 090 853 169 853 169 897 751 897 751 897 751 897 751 897 751 Austria 745 561 747 344 747 425 751 788 751 788 751 788 751 788 751 788 Portugal 608 751 589 811 589 991 606 551 606 551 606 551 606 551 606 551 Finland 566 801 565 520 565 823 570 548 570 548 570 548 570 548 570 548 Sweden 763 082 765 229 765 229 770 906 770 906 770 906 770 906 770 906 United Kingdom 3 985 895 3 976 425 3 976 482 3 988 042 3 988 042 3 988 042 3 988 042 3 988 042 Table 2 (1) (thousand EUR) Member State 2009 2010 2011 2012 2013 2014 2015 2016 and subsequent years Bulgaria 287 399 336 041 416 372 499 327 580 087 660 848 741 606 814 295 Czech Republic 559 622 654 241 739 941 832 144 909 313 909 313 909 313 909 313 Estonia 60 500 71 603 81 703 92 042 101 165 101 165 101 165 101 165 Cyprus 31 670 38 928 43 749 49 146 53 499 53 499 53 499 53 499 Latvia 90 016 105 368 119 268 133 978 146 479 146 479 146 479 146 479 Lithuania 230 560 271 029 307 729 346 958 380 109 380 109 380 109 380 109 Hungary 807 366 947 114 1 073 824 1 205 037 1 318 975 1 318 975 1 318 975 1 318 975 Malta 3 752 4 231 4 726 5 137 5 504 5 504 5 504 5 504 Poland 1 877 107 2 192 294 2 477 294 2 788 247 3 044 518 3 044 518 3 044 518 3 044 518 Romania 623 399 729 863 907 473 1 086 608 1 264 472 1 442 335 1 620 201 1 780 406 Slovenia 87 942 103 394 117 423 131 575 144 274 144 274 144 274 144 274 Slovakia 240 014 280 364 316 964 355 242 388 176 388 176 388 176 388 176 Table 3 (1) (thousand EUR) Member State 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 Croatia 94 923 113 908 132 893 151 877 189 847 227 816 265 785 303 754 341 724 379 693 (1) Ceilings calculated taking into account of the schedule of increments provided for in Article 121.